Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 15, 2008 VIA EDGAR Division of Investment Management Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: Sentinel Group Funds, Inc. File No. 333-147375 Ladies and Gentlemen: On behalf of the Registrant, we provide this Pre-Effective Amendment No. 3 to the Registration Statement filed on Form N-14. This amendment includes the definitive materials incorporating our prior discussions with the SEC staff. We request that you grant acceleration of the effectiveness of this filing to today, January 15, 2008. Please direct any communications relating to this filing to me at (802) 229-7410. Very truly yours, /s/ Kerry A. Jung Kerry A. Jung Secretary Enclosures Sentinel Group Funds, Inc. One National Life Drive Montpelier, VT 05604
